DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulier (US 2002/0177846) in view of Marsella (US 2007/0066990) and Marko (US 6,443,947).
 Regarding claims 1-5, Mulier discloses a steam ablation device including a water vapor (paragraph [0009]) delivery lumen (106, fig. 7) and a vapor exit port (117). There are several embodiments of Mulier that have those features (e.g. figs. 9-17B). Mulier discloses the device can be used to treat the uterus and that the device can be used with a hysteroscope (paragraph [0120]) which would be inserted through the cervix (note also the statement in [0120] that the procedure could be performed on an outpatient or 
Regarding claims 6-8, the claims recite various ranges of operation values. However, Applicant has not discloses these ranges are critical (MPEP 2144.05(III)(A)) or produce unexpected results (MPEP 716.02). Further, these ranges can only be described as enormous, encompassing several orders of magnitude, such that the claims cover at least most operable values for a vapor ablation device. As discussed above with respect to claim 1, Mulier discloses that flow rate, duration and pressure of the delivered vapor are controlled ([0076], see also [0088]-[0089] and claim 13), and a person of ordinary skill in the art would recognize that uterine pressure and steam flow rate, duration and pressure are result effective variables (using the language of MPEP 2144.05). That is, uterine pressure can result in unsafe conditions, while vapor flow rate, duration and pressure (inter alia) control the degree of heating caused by the vapor.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to use the device of Mulier-Marsella-Marko to treat uterine tissue using any known value of flow rate, inflow pressure, duration or any other result effective variable that would produce the predictable result of treating tissue in a desired manner. That is, the examiner takes the positon that it would be obvious to perform a .

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794